Title: To Thomas Jefferson from Charles Cocke, 20 May 1822
From: Cocke, Charles
To: Jefferson, Thomas


Sir.
Charlottesville
May 20th ‘22.
I take the liberty of submitting to your examination the accompanying address to the people of Albemarle, with a request that you will decide the question started in the letter of my friend Mr Gordon, which you will herewith receive.As soon as this paper was written, I laid it before a few of my friends, and the friends of the University, and desired them to say whether its publication could by any possibility prove detrimental to the interests of this institution—or to suggest such alterations, or omissions as would effectually guard against a consequence which no selfish consideration could justify me to myself, in bringing about—At their suggestion one or two trivial alterations were made, but none of the gentlemen seemed to apprehend any bad consequence to the University from the proposed publication—Mr Gordon’s letter, however, has not only brought me to weigh this subject more deliberately myself, but has also induced me to hold a second and more numerous council of my friends, to decide upon the propriety of giving this paper to the public—Among them there was found to be some diversity of opinion—I have therefore, determined to take the liberty of referring the question to your final decision—for which liberty I shall make no apology—perfectly assured that the deep interest your feel in the subject to which this question relates will prompt you without hesitation, to encounter any trouble which may be necessary to enable you to guard against danger, an enterprize which already owes so much to your fostering care—I am sure I need not ask you to lay aside all delicacy towards me in deciding this question—My first wish to the prosperity of this institution—my next is to vindicate myself from a censure which I feel I have not deserved.May I ask you to favor me with as early an answer as will suit your convenience.With the profoundest respect and regard Yr: Obt: SertCh: Cocke